Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

to

AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED TRANSFER AND ADMINISTRATION
AGREEMENT (this “Amendment”), dated as of December 1, 2015, is entered into by
and among Greif Receivables Funding LLC, a Delaware limited liability company,
as seller (the “SPV”), Greif Packaging LLC (“GP”), a Delaware limited liability
company, Delta Petroleum Company, Inc., a Louisiana corporation, American
Flange & Manufacturing Co., Inc., a Delaware corporation, and Trilla-St. Louis
Corporation, an Illinois corporation, as originators (each, an “Originator” and
collectively, the “Originators”), GP, as servicer (in such capacity, the
“Servicer”), PNC Bank, National Association (“PNC”), a national banking
association, as a Committed Investor, Managing Agent and Administrator and the
Agent.

RECITALS

WHEREAS, the SPV, the Servicer, the Originators and PNC have entered into that
certain Amended and Restated Transfer and Administration Agreement dated as of
September 30, 2013 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “TAA”); and

WHEREAS, the parties hereto wish to make certain amendments to the TAA as set
forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the TAA, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms used but not defined herein have
the meanings provided in the TAA.

SECTION 2. Amendments to the TAA. The TAA is hereby amended as follows:

2.1. Section 1.1 of the TAA is hereby amended as follows:

(a) The definition of “Facility Limit” in Section 1.1 of the TAA is hereby
amended and restated in its entirety to read as follows:

““Facility Limit” means at any time $150,000,000, as such amount may be reduced
in accordance with Section 2.16; provided that such amount may not at any time
exceed the aggregate Commitments then in effect.”.

(b) The definition of “Commitment” in Section 1.1 of the TAA is hereby amended
and restated in its entirety to read as follows:

““Commitment” means, with respect to each Committed Investor, as the context
requires, (a) the commitment of such Committed Investor to make Investments and
to pay



--------------------------------------------------------------------------------

Assignment Amounts in accordance herewith in an amount not to exceed the amount
described in the following clause (b), and (b) the dollar amount set forth
opposite such Committed Investor’s signature on the signature pages hereof under
the heading “Commitment” (or, in the case of (x) PNC in its capacity as a PNC
Committed Investor, the dollar amount set forth opposite such PNC’s signature
page to the First Amendment under the heading “Commitment” or (y) a Committed
Investor which becomes a party hereto pursuant to an Assignment and Assumption
Agreement, as set forth in such Assignment and Assumption Agreement), minus the
dollar amount of any Commitment or portion thereof assigned by such Committed
Investor pursuant to an Assignment and Assumption Agreement, plus the dollar
amount of any increase to such Committed Investor’s Commitment consented to by
such Committed Investor prior to the time of determination; provided that if the
Facility Limit is reduced, the aggregate of the Commitments of all the Committed
Investors shall be reduced in a like amount and the Commitment of each Committed
Investor shall be reduced in proportion to such reduction.”.

(c) The following definition is added to Section 1.1 of the TAA in appropriate
alphabetical sequence:

““First Amendment” means that certain Amendment No. 1 to Amended and Restated
Transfer and Administration Agreement, dated as of December 1, 2015, among the
SPV, the Originators party thereto, the Committed Investors, Managing Agents and
Administrators part thereto and the Agent.”.

SECTION 3. Conditions Precedent. This Amendment shall become effective upon
receipt by the Agent of a counterpart (or counterparts) of this Amendment, duly
executed by each of the parties hereto or other evidence satisfactory to the
Agent of execution and delivery by such parties.

SECTION 4. Miscellaneous.

4.1. Representations and Warranties. (i) Each of the SPV, each Originator and
the Servicer hereby represents and warrants that this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms and (ii) the SPV hereby represents and warrants that
upon the effectiveness of this Amendment, no Termination Event or Potential
Termination Event shall exist.

4.2. References to TAA. Upon the effectiveness of this Amendment, each reference
in the TAA to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of
like import shall mean and be a reference to the TAA as amended hereby, and each
reference to the TAA in any other document, instrument or agreement executed
and/or delivered in connection with the TAA shall mean and be a reference to the
TAA as amended hereby.

4.3. Effect on TAA. Except as specifically amended above, the TAA and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

2



--------------------------------------------------------------------------------

4.4. No Waiver. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Agent or any Investor under the TAA or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.

4.5. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.

4.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.7. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

4.8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Facsimile or
other electronic signature pages shall be as effective as originals.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

GREIF RECEIVABLES FUNDING LLC, as SPV By:  

/s/ Nadeem Sarwat Ali

  Name:   Nadeem Sarwat Ali   Title:   Treasurer

GREIF PACKAGING LLC,

individually, as an Originator and as the Servicer

By:  

/s/ Nadeem Sarwat Ali

  Name:   Nadeem Sarwat Ali   Title:   Treasurer

DELTA PETROLEUM COMPANY, INC.,

as an Originator

By:  

/s/ Nadeem Sarwat Ali

  Name:   Nadeem Sarwat Ali   Title:   Treasurer

AMERICAN FLANGE & MANUFACTURING CO., INC.,

as an Originator

By:  

/s/ Nadeem Sarwat Ali

  Name:   Nadeem Sarwat Ali   Title:   Treasurer

 

   1   

Amendment No. 1 to Transfer and

Administration Agreement



--------------------------------------------------------------------------------

TRILLA-ST. LOUIS CORPORATION, as an Originator By:  

/s/ Nadeem Sarwat Ali

  Name:   Nadeem Sarwat Ali   Title:   Treasurer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

   2   

Amendment No. 1 to Transfer and

Administration Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Committed Investor for the PNC Investor
Group, a Managing Agent, an Administrator and the Agent By:  

/s/ Robyn Reeher

  Name:   Robyn Reeher   Title:   Vice President Commitment: $150,000,000

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

   3   

Amendment No. 1 to Transfer and

Administration Agreement